Citation Nr: 0838266	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.  

2.  Entitlement to service connection for a right ankle 
condition.  

3.  Entitlement to service connection for a sinus condition.  

4.  Entitlement to service connection for residuals of a 
Hepatitis B infection.  

5.  Entitlement to service connection for a heart condition.  

6.  Entitlement to service connection for tuberculosis.  

7.  Entitlement to service connection for a bilateral foot 
condition.  

8.  Entitlement to service connection for residuals of a cold 
weather injury, manifested by dermatitis of the hands and 
feet, bilaterally.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1975 
to August 1978 and from April 1979 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In October 2007, the Board remanded the case to afford the 
veteran a hearing.  In June 2008, a hearing was held at the 
RO before the undersigned Veterans Law Judge, who is 
rendering this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A transcript of the hearing is in the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 1997, the RO denied service connection for a 
disability of the knees.  The decision was not appealed and 
became final.  VA does not have jurisdiction to review that 
decision unless new and material evidence is received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
notify the claimant of (1) what evidence was lacking at the 
time of the previous denial and necessary to reopen the 
claim; and (2) what evidence is necessary to substantiate the 
underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); see also 38 U.S.C.A. § 5103 (West 2002).  The agency 
of original jurisdiction (AOJ) must provide the veteran with 
this notice.  

At the veteran's Board hearing, it was alleged that service 
medical records documenting relevant diseases and injuries in 
service were missing.  The Board notes that the service 
medical records do not seem to include an examination for the 
veteran's separation from service in 1997.  Since the veteran 
made his initial claim for VA benefits only a few days after 
completing his active service, it is possible that not all of 
his service medical records had arrived at the National 
Personnel Records Center (NPRC) when the records were 
forwarded to VA.  Under these circumstances, another inquiry 
to the NPRC is appropriate.  

It was also claimed that VA records in the claims folder were 
incomplete.  The veteran reports treatment at VA clinics in 
Monterey and San Jose, as well as examination in Palo Alto, 
California.  The file contains some VA clinical records but 
it is not clear that these records are complete.  A complete 
copy of the veteran's VA medical records should be associated 
with the claims folder.  

The veteran claims that he has various residuals of diseases 
and injuries in service.  Considering the length and 
character of the veteran's service, medical opinions as to 
current disabilities and their relation to service are 
appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VCAA, the AOJ 
should notify the veteran and his 
representative of (1) what evidence was 
lacking at the time of the previous 
denial of service connection for knee 
disabilities and necessary to reopen 
the claim; and (2) what evidence is 
necessary to substantiate the 
underlying claim.  

2.  The AOJ should request any 
additional service medical records that 
may be available from the NPRC.   

3.  The AOJ should associate a complete 
copy of the veteran's VA medical 
records with the claims folder.  

4.  The AOJ should schedule the veteran 
for a VA joints examination of his 
knees and right ankle.  The claims 
folder should be made available to the 
examiner for review.  Any tests or 
studies need to respond to the 
following inquiries should be done.  
The examiner should provide a complete 
explanation for his conclusions.  
a.  The examiner should diagnose any 
current bilateral knee or right ankle 
disorders the veteran may have.  If 
there are none, the examiner should so 
state.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disorders had their onset in service.  

5.  The AOJ should schedule the veteran 
for a VA sinus examination.  The claims 
folder should be made available to the 
examiner for review.  Any tests or 
studies need to respond to the 
following inquiries should be done.  
The examiner should provide a complete 
explanation for his conclusions.  
a.  The examiner should diagnose any 
current sinus disorders the veteran may 
have.  If there are none, the examiner 
should so state.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disorders had their onset in service.  

6.  The AOJ should schedule the veteran 
for a VA examination for infectious 
diseases.  The claims folder should be 
made available to the examiner for 
review.  Any tests or studies need to 
respond to the following inquiries 
should be done.  The examiner should 
provide a complete explanation for his 
conclusions.  
a.  The examiner should diagnose any 
current residuals of positive tests in 
service for a Hepatitis B antigen and 
for a purified protein derivative 
(PPD).  The examiner should also 
diagnose any current residuals of the 
prophylactic treatment the veteran 
received after the positive PPD test.  
If there are no residuals, the examiner 
should so state.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disorders had their onset in service.  

7.   The AOJ should schedule the 
veteran for a VA cardiovascular 
examination.  The claims folder should 
be made available to the examiner for 
review.  Any tests or studies need to 
respond to the following inquiries 
should be done.  The examiner should 
provide a complete explanation for his 
conclusions.  
a.  The examiner should diagnose any 
current cardiovascular disorders the 
veteran may have.  If there are none, 
the examiner should so state.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disorders had their onset in service.  

8.  The AOJ should schedule the veteran 
for a VA foot examination.  The claims 
folder should be made available to the 
examiner for review.  Any tests or 
studies need to respond to the 
following inquiries should be done.  
The examiner should provide a complete 
explanation for his conclusions.  
a.  The examiner should diagnose any 
current bilateral foot disorders the 
veteran may have.  If there are none, 
the examiner should so state.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disorders had their onset in service.  

9.  The AOJ should schedule the veteran 
for a VA examination for residuals of 
cold weather injuries.  The claims 
folder should be made available to the 
examiner for review.  Any tests or 
studies need to respond to the 
following inquiries should be done.  
The examiner should provide a complete 
explanation for his conclusions.  
a.  The examiner should diagnose any 
current cold weather injury residuals 
the veteran may have.  If there are 
none, the examiner should so state.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disorders had their onset in service.  
c.  The examiner should specifically 
express an opinion as to whether it is 
at least as likely as not that the 
veteran has dermatitis of the hands and 
feet as the result of cold weather 
injury during service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

10.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




